MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                               Jul 16 2019, 9:28 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Mark Corey Taylor                                         Curtis T. Hill, Jr.
Carlisle, Indiana                                         Attorney General of Indiana

                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Mark Corey Taylor,                                        July 16, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2365
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Sheila A. Carlisle,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          49G03-1311-FA-71200



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2365 | July 16, 2019                   Page 1 of 5
[1]   Mark Corey Taylor, pro se, appeals from the trial court’s denial of his request to

      file a belated notice of appeal from the trial court’s denial of his motion to

      correct erroneous sentence.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On July 21, 2014, Taylor pled guilty pursuant to a plea agreement to one count

      of child molesting as a Class A felony and one count of sexual misconduct with

      a minor as a Class B felony and admitted to being a habitual offender. In

      exchange for his plea, the State dismissed nine other charges relating to sex

      offenses against children and all charges under a separate cause. The plea

      agreement also provided that the “[t]otal sentence shall be fifty (50) years

      executed in the Department of Corrections [sic].” Appellant’s Appendix Vol. 2 at

      17.


[4]   The trial court found that Taylor “understands his rights and knowingly and

      voluntarily waives his rights” and thereafter accepted the plea agreement and

      entered a judgment of conviction in accordance with the terms of the plea

      agreement. Id. at 9. The trial court held a sentencing hearing on August 13,

      2014, and sentenced Taylor to concurrent terms of twenty years executed on the

      Class A felony conviction and ten years on the Class B felony conviction. The

      court enhanced the Class A felony sentence by thirty years based on Taylor’s

      status as a habitual offender, for an aggregate sentence of fifty years executed.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2365 | July 16, 2019   Page 2 of 5
[5]   On July 2, 2018, Taylor, pro se, filed a motion to correct erroneous sentence

      claiming that his habitual offender enhancement was improper because it was

      based on two Class D felonies. On July 5, 2018, the trial court denied Taylor’s

      motion. Taylor filed a request to file a belated notice of appeal on September 5,

      2018, which motion the trial court denied. Taylor appealed this denial with this

      court on September 25, 2018. See Ind. Post-Conviction Rule 2(1)(e) (“An order

      granting or denying permission to file a belated notice of appeal is a Final

      Judgment for purposes of Ind. Appellate Rule 5”). This court denied the State’s

      motion to dismiss the appeal and the State timely filed its appellee’s brief. 1


                                             Discussion & Decision


[6]   For purposes of this appeal, we will assume, without deciding, that Taylor

      should have been permitted to file a belated notice of appeal from the denial of

      his motion to correct erroneous sentence. We therefore turn to the merits of

      Taylor’s claim.




      1
        The State filed its appellee’s brief on February 25, 2019. On March 25, 2019, Taylor filed a “Motion for
      Order of Default – Waiver of Opportunity to File Reply Brief” asserting that the State had not timely filed its
      appellee’s brief. A review of this court’s docket showed that the appellee’s brief was timely filed, and thus,
      this court denied Taylor’s motion on April 1, 2019. This matter was deemed fully briefed and transmitted to
      this court on April 3, 2019, after Taylor did not file a reply brief within the allotted timeframe for doing so.
      On April 8, 2019, Taylor sent a letter requesting that he be provided with a copy of the State’s brief. The
      Clerk of the Courts notified Taylor that such request must be made through a motion. Taylor has since filed
      two motions to compel with this court claiming he never received the appellee’s brief filed herein and
      requesting that this court compel the State to serve him with such. Taylor asserts that he was denied his
      opportunity to file a reply brief. We have denied both of Taylor’s motions to compel as our court docket
      shows that the State certified that it served Taylor with a copy of its appellee’s brief “by United States mail
      postage prepaid” to Taylor’s provided address. This court, however, did provide Taylor with a copy of the
      chronological case summary for the instant appeal as requested in his first motion to compel.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2365 | July 16, 2019                        Page 3 of 5
[7]   Taylor challenges the trial court’s denial of his motion to correct erroneous

      sentence. Our Supreme Court has held that


              a motion to correct sentence may only be used to correct
              sentencing errors that are clear from the face of the judgment
              imposing the sentence in light of the statutory authority. Claims
              that require consideration of the proceedings before, during, or
              after a trial may not be presented by way of a motion to correct
              sentence.


      Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). Indeed, the Court has

      “repeatedly cautioned” that a motion to correct erroneous sentence is an

      available remedy only when a sentence is erroneous on its face, and such

      motion must be “narrowly confined” and “strictly applied” to claims apparent

      from the face of the sentencing judgment. Id. at 787-88. “As to sentencing

      claims not facially apparent, the motion to correct sentence is an improper

      remedy. Such claims may be raised only on direct appeal and, where

      appropriate, by post-conviction proceedings.” Id.


[8]   Here, in his motion to correct erroneous sentence, Taylor argued that his

      habitual offender enhancement was erroneous because the predicate felonies

      did not support his status as a habitual offender. Such a claim is clearly beyond

      the purview of a motion to correct erroneous sentence as it requires

      consideration of matters outside the face of the sentencing judgment. In short,

      a habitual offender determination does not meet the “erroneous on its face”




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2365 | July 16, 2019   Page 4 of 5
      standard. See id. Because Taylor’s claim was improperly raised by a motion to

      correct erroneous sentence, the trial court did not err in denying his motion. 2


[9]   Judgment affirmed.


      Kirsch, J. and Vaidik, C.J., concur.




      2
        We further note that as part of his plea agreement with the State, Taylor agreed to a fifty-year sentence and
      waived his right to challenge the sentence imposed if it fell within the terms of the plea agreement. The trial
      court sentenced him within such parameters. Taylor has waived his right to challenge the propriety of his
      sentence. See Hole v. State, 851 N.E.2d 302, 304 (Ind. 2006).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2365 | July 16, 2019                       Page 5 of 5